BAUM, Chief Judge
(concurring in part and dissenting in part):
I concur that the military judge erred in failing to specifically inquire into Appellant’s understanding of the misconduct provisions of the pretrial agreement. A failure to inquire into any provision of a pretrial agreement is error. I dissent from the majority’s conclusion that no prejudice from this error has been demonstrated.
Article 59(a), UCMJ, provides that a court-martial result “may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.” Under United States v. Green, 1 M.J. 453, 455-56 (C.M.A.1976), United States v. King, 3 M.J. 458, 458-59 (C.M.A.1977) (citing United States v. Green, 1 M.J. 453 (C.M.A.1976)), and R.C.M. 910(f)(4), Appellant had a right to have the military judge ensure that he understood all the terms of the pretrial agreement before his plea was accepted. It certainly cannot be said that the military judge ensured that Appellant understood the misconduct terms of his pretrial agreement, since he did not address those terms specifically. It may be that a separate discussion of a simple term of a pretrial agreement is not required, but this page-long set of terms cannot be called simple.
Following this flagrant error, the unexplained misconduct provisions were invoked, resulting in Appellant’s confinement for two additional months. This distinguishes the case from United States v. Felder, 59 M.J. 444 (C.A.A.F.2004), United States v. Walters, 61 M.J. 637 (C.G.Ct.Crim.App.2005), and other cases where the unexplained provision did not ultimately affect the accused. In this ease, a finding of no prejudice has no basis other than speculation. The majority relies on the absence of evidence of prejudice.1 In my view, where an unexplained provision of a pretrial agreement has actually affected an accused, prejudice should be presumed in the absence of contrary evidence.
I would hold the guilty pleas improvident and set them aside.
Appendix A
The misconduct provisions of the pretrial agreement are as follows:
13. I fully understand that if I engage in misconduct after signing this pretrial agreement, I may forfeit the benefits of this agreement. Misconduct means any act or failure to act that violates the Uniform Code of Military Justice or any act or failure to act by which I fail to comply with this agreement. If I engage in misconduct at any time, between when I sign this pretrial agreement and the time that I complete the sentence approved by the convening authority, including any period of probation or period in which a sentence component is suspended, the convening authority will be able to act on this agreement based on that misconduct. The action the convening authority may take on this agreement depends on when the convening authority acts, if she chooses to act, not on when the misconduct occurs, so long as the misconduct occurs within the time frame governed by this provision. There are three periods of time during which the convening authority may act on this agreement based on my misconduct: (1) from the time convening authority and I sign this pretrial agreement until the time the military judge accepts my pleas; (2) from the time the military judge accepts my pleas until the convening authority takes her ROM 1107 action; and (3) from the time the convening authority takes her RCM 1107 action until I have completed serving my entire sentence (including any period of suspension or probation, if applicable) as finally approved and executed;
14. That I understand that if, based on my misconduct, the convening authority acts on this agreement after s/he and I sign this pretrial agreement but before the military *577judge accepts my pleas, the convening authority may use such misconduct as grounds to unilaterally withdraw from this pretrial agreement. Should the convening authority do so, I understand that the pretrial agreement would thereby become null and void, and both I and the convening authority would be relieved of all obligations and responsibilities that either of us would have been required to meet by the terms of this pretrial agreement;
15. That I further understand that if, based on my misconduct, the convening authority acts on this agreement after the time the military judge accepts my pleas but before the time the convening authority takes her RCM 1107 action, such misconduct may be the basis for setting aside the sentencing provisions of the pretrial agreement. Before setting aside the sentencing provisions of this agreement, however, the convening authority shall afford me a hearing, substantially similar to the hearing required by Article 72, UCMJ, and the procedures based on the level of adjudged punishment set forth in RCM 1109(d), (e), (f), or (g), to determine whether the misconduct occurred and whether I committed the misconduct; and;
16. That I further understand that if based on my misconduct, the convening authority acts on this agreement after the time the convening authority takes her RCM 1107 action, but before I have completed serving the entire sentence (including any period of suspension or probation, if applicable) as finally approved and executed, the convening authority may, after compliance with the hearing procedures set forth in RCM 1109, vacate any periods of suspension agreed to in this pretrial agreement or as otherwise approved by the convening authority.
(Appellate Ex. VIII at 3.)
Appendix B
The providence inquiry on the specification under Article 134, UCMJ, was as follows:
MJ: Okay. At this point, Petty Officer Hunter, I’m going to ask you about Charge IV, Specification 2. You had plead guilty to the offense of dishonorably failing to pay a debt. The elements of that offense are as follows: Element one, that you were indebted to Roger Kopernik in the amount of $1,806.16 for rent. Element two, that this debt became due and payable on numerous occasions on or about September 2003 and due in full in September 2004. Element three, that at Cheboygan, Michigan from on or about July 2004 to on or about September 2004, while the debt was still due and payable, you dishonorably failed to pay this debt. And, four, that under the circumstances your conduct was to the prejudice of good order and discipline in the armed forces or was of a nature to bring discredit upon the armed forces.
And there are a couple of definitions I need to review with you regarding this offense. First, conduct prejudicial to good order and discipline is conduct which causes a reasonably direct and obvious injury to good order and discipline. Service discrediting conduct is conduct which tends to harm the reputation of the service and lower it in public esteem.
Second, the failure to pay the debt must have been the result of more than mere negligence; that is, the absence of due care. The failure to pay must be dishonorable. A failure to pay is dishonorable if it is fraudulent, deceitful, a willful evasion, in bad faith, deliberate, based on false promises or results from a grossly indifferent attitude towards one’s just obligations.
Do you understand all those elements and the definitions as I’ve read them to you?
ACC: Yes, sir.
MJ: Do you need me to review any of them with you?
ACC: No, sir.
MJ: Please turn to page 4 of the stipulation of fact. The stipulation states that you secured a lease with Mr. Roger Kopernik of Cheboygan, Michigan, who was the landlord for premises located at 628 Duncan Avenue, Cheboygan, Michigan, on or about 14 September 2003. Is that true?
ACC: Yes, sir.
MJ: It states that you signed the lease acknowledging a specific amount due each month to Mr. Kopernik, and that this amount *578was to be remitted before the 15th of each month. Is that true?
ACC: Yes, sir.
MJ: And during the course of the lease the stipulation states that you failed to make complete rental payments or pay the utilities as outlined in the rental agreement and agreed upon with your signature. Is that true?
ACC: Yes, sir.
MJ: Okay. In May 2004 Mr. Kopernik in an attempt to recoup his lost monies plus future timely rent payments entered into another agreement with you, which both you and he signed on or about May 19, 2004. Is that true?
ACC: Yes, sir.
MJ: And that in this subsequent agreement you agreed to pay the rent on time plus prorated amounts of back rent and utilities that had been previously owed and not paid to Mr. Kopernik, and you failed to make all the required payments as you agreed in that agreement of 19 May. Is that true?
ACC: Yes, sir.
MJ: The stipulation states that Mr. Kopernik was forced to go to court asking for your eviction, that the court granted Mr. Kopernik’s request, and that you were provided formal notice and evicted in early October 2004. Is that true?
ACC: Yes, sir.
MJ: And that at the time of your eviction you owed Mr. Kopernik $1,806.16 in back rent and utilities. Is that true?
ACC: Yes, sir.
MJ: And the stipulation states that your failure to pay the rent and utility bills followed by the efforts required by Mr. Kopernik to obtain court orders to regain possession of the premises reflected poorly on the service and its members within the local community. Is that true?
ACC: Yes, sir.
MJ: And the stipulation states that your failure to pay your voluntarily assumed rental debt brought discredit upon the service. Is that true?
ACC: Yes, sir.
MJ: And, finally, it states that you were not forced or coerced into entering into either the original rental agreement or the subsequent revised payment agreement. Is that true?
ACC: Yes, sir.
MJ: You entered into both of them freely and voluntarily?
ACC: Yes, sir.
MJ: Keeping in mind the definitions that I’ve read to you previously about what constitutes dishonorable failure to pay a debt, after reviewing the information and going over this with your counsel, do you believe that your failure to pay the debt to Mr. Kopernik was dishonorable?
ACC: Yes, sir.
MJ: How?
ACC: In which I signed an agreement and I didn’t fulfill it, which could lead him to believe—
MJ: And were you receiving your military pay during this entire period?
ACC: Yes, sir.
MJ: And did you consciously and knowingly make the decision to use your military pay for other expenses other than paying for this particular debt or keeping the money to yourself?
ACC: Yes, sir.
MJ: And was it your conscious and knowing decision not to pay your rent or to pay under the second agreement with Mr. Kopernik?
ACC: Yes, sir.
MJ: Did anyone or anything prevent you from paying the debt to Mr. Kopernik?
ACC: Can I have one second? Could you repeat your last question?
MJ: Sure. Did anyone or anything prevent you from paying the debt to Mr. Kopernik?
ACC: No, sir.
*579MJ: Could you have paid the debt to Mr. Kopernik if you had wanted to?
ACC: Yes, sir.
MJ: Petty Officer Hunter, do you recall the four elements of the offense and the definitions that I’ve read to you a few minutes ago?
ACC: Yes, sir.
MJ: Do you understand each of those elements and definitions?
ACC: Yes, sir.
MJ: Do you need me to review them with you again?
ACC: No, sir.
MJ: Do you understand by pleading guilty you admit that the elements accurately describe what happened?
ACC: Yes, sir.
MJ: Do the elements in Charge IV, Specification 2, in fact, accurately describe what happened?
ACC: Yes, sir.
MJ: Okay. Trial Counsel, do you have any other questions?
TC: Yes, sir. The Government wants you to pursue the fourth element under Article 134 regarding prejudice and bringing discredit to the service.
MJ: Okay. I can. I have not, just because I did go over what the — or, I’m sorry, the stipulation on page 5 had a specific discussion of that, but I can ask just to clarify.
Do you understand, Petty Officer Hunter, the definitions regarding prejudice to good order and discipline to service, and discrediting conduct that I had read to you a few minutes ago?
ACC: Yes, sir.
MJ: Do you need me to read them over to you again?
ACC: It would be helpful, sir.
MJ: Okay. Let me read them again. Conduct prejudicial to good order and discipline is conduct which causes a reasonably direct and obvious injury to good order and discipline. Service discrediting conduct is conduct which tends to harm the reputation of the service or lower it [in] public esteem.
Do you believe that your conduct was either to the prejudice of good order and discipline in the armed services or was of a nature to bring discredit upon the armed forces when you didn’t pay your debt to Mr. Kopernik?
ACC: Yes, sir.
MJ: How?
ACC: Because I had an obligation to pay.
MJ: And is Mr. Kopernik—
ACC: He’s a civilian.
MJ: He has no direct affiliation with the Coast Guard?
ACC: Right.
MJ: He’s just a member of the local community?
ACC: Yes, sir.
MJ: And how do you think your failure to pay him would either be to the prejudice of good order and discipline or bring discredit on the armed forces?
ACC: Because he was a civilian, and it could look through the eyes of other civilians in town that through my actions that other Coast Guard people don’t pay their bills also.
MJ: Trial counsel, do you have any other questions?
TC: No, sir. Thank you.
(R. at 51-58.)

. The majority suggests that Appellant may have waived the error by offering to enter into a post-trial agreement. A finding of waiver of an issue is inappropriate in the absence of acknowledgment of the issue.